Case 1:21-cv-06231-RBK-AMD Document 30 Filed 05/10/21 Page 1 of 1 PageID: 132

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                MINUTES OF PROCEEDINGS
CAMDEN OFFICE
                                            DATE OF PROCEEDING:             May 10, 2021
JUDGE ROBERT B. KUGLER

COURT REPORTER:            CARL NAMI, JR.

TITLE OF CASE:                              DOCKET NO.: 21-6231 (RBK)

SANDRA KENDRICK, et al.
v

GURBIR S. GREWAL, et al.


APPEARANCES:
David Jensen, Esq., and Peter Patterson, Esq., for Plaintiffs
Daniel Schmutter, Esq., for Plaintiff Association of NJ Rifle & Pistol Clubs, Inc.
Joe Fanaroff, AAG, and Stephanie Mersch, DAG, for New Jersey State Defendants
Matthew Behr, Esq., for Defendant Michael Gaimari
John Gillespie, Esq., for Defendants Ronald Cundey and John Polillo

NATURE OF PROCEEDINGS: TELEPHONE STATUS CONFERENCE


DISPOSITION:
Telephonic status conference held on the record.



                                                   s/Lawrence MacStravic
                                                   Deputy Clerk




Time Commenced: 2:00p.m.         Time Adjourned: 2:10p.m.      Total Time in Court: 0:10
